Casey, C. J.,
delivered the opinion of the court :
The claimant is a widowlady, resident, during the war, in Charleston, South Carolina. She was originally from the State of Maine. She owned 7 bales of cotton when Charleston was captured in the winter of 1865 by the Union army. This cotton was taken by the United States, shipped to New York, sold, and the proceeds are in the treasury of the United States. It is to recover these proceeds she brings this *272suit. The proofs leave no doubt whatever upon, our minds of her bona fide ownership of the property. Her loyalty is as clearly and distinctly made out. Though in humble life and moderate circumstances, she contributed again and again “ the widow’s mite ” to the relief of Union prisoners. Union officers escaping from southern prisons found a hiding place and shelter under her roof. The least the United States ought to do is to return to her the residue of the proceeds of the sale of her property. And as it is all the láw allows us to do,-wo award her the sum of $918 40, being the net proceeds of 7 bales of upland cotton.